Citation Nr: 1629595	
Decision Date: 07/25/16    Archive Date: 08/04/16

DOCKET NO.  12-35 861	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, claimed as depression.

2.  Entitlement to service connection for obstructive sleep apnea (OSA).  


REPRESENTATION

Veteran represented by:	Kentucky Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and friends, T.J. and J.M.

ATTORNEY FOR THE BOARD

H.M. Walker, Senior Counsel


INTRODUCTION

The Veteran served on active duty from November 1976 to January 1998. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  In a June 2012 rating decision, the RO denied the Veteran's claim of entitlement to service connection for sleep apnea.  In an August 2012 rating decision, the RO denied the claim for service connection for depression. 

The Veteran appeared and testified before a Veterans Law Judge in November 2013.  A transcript is of record.  The law requires that the Veterans Law Judge who conducts a hearing on an appeal must participate in any decision made on that appeal.  38 U.S.C. § 7107(c) (West 2014); 38 C.F.R. § 20.707 (2015).  In April 2016, the Board sent the Veteran a letter that explained that the Veterans Law Judge who presided of his hearing was no longer available to participate in the appeal and offered him a hearing before a different Veterans Law Judge; otherwise, the case would be reassigned.  That same month, the Veteran responded that he did not want another hearing.  Thus, the Board will proceed with the matters on appeal.  

In January 2015, the Board remanded the Veteran's claims-including his service connection claims for a left foot disability and lumbar spine disability.  In a February 2016 rating decision, the Appeals Management Center granted these two issues.  As this was a full grant as to those two issues, the only remaining issues on appeal are listed on the cover page of this decision.


The issue of entitlement to service connection for an acquired psychiatric disorder is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDING OF FACT

The Veteran's sleep apnea was not first manifest in service, and the most probative evidence does not show that it is etiologically related to service.


CONCLUSION OF LAW

Sleep apnea was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1111, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (noting that the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (finding that the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

Duties to Notify and Assist

VA's duty to notify was satisfied by a letter dated in March 2012.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records (STRs) and VA medical records are in the file.  Private medical records identified by the Veteran have been obtained, to the extent possible.  The Veteran has at no time otherwise referenced outstanding records that he wanted VA to obtain or that he felt was relevant to the claim.  The Board also concludes VA's duty to assist has been satisfied.  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4)(i) (2015). 

In this case, the Veteran was provided a VA examination in December 2015.  The examiner considered the Veteran's complaints, as well as the service treatment records (STRs), post-service treatment records, and conducted a physical examination.  Ultimately, the examiner concluded that the Veteran's sleep apnea was not due to or aggravated by an event, disease, or injury incurred during active service.  As the opinion was based on review of the claims file, including the Veteran's statements, and provided an extensive rationale for the opinion provided, the Board concludes that the opinion obtained in this case is adequate.  Given the foregoing, the Board finds the evidence of record to be complete and sufficient upon which to base a decision with respect to the Veteran's claim for service connection.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (noting that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  As such, the Board finds that the medical evidence of record is sufficient to adjudicate the Veteran's claim.

Given the December 2015 VA examination and report, and the subsequent readjudication of the claim, the Board finds that there has been substantial compliance with its January 2015 remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (finding that a remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand instructions, and imposes upon the VA a concomitant duty to ensure compliance with the terms of the remand); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Legal Criteria

Service connection for VA compensation purposes will be granted for a disability resulting from disease or personal injury incurred in the line of duty or for aggravation of a preexisting injury in the active military, naval or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).

In adjudicating these claims, the Board must assess the competency and credibility of the veteran.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  Lay testimony is competent if it is limited to matters that the witness has actually observed and is within the realm of the witnesses' personal knowledge.  Barr v. Nicholson, 21 Vet. App. 303 (2007), Layno v. Brown, 6 Vet. App. 465 (1994).

Factual Background and Analysis

The Veteran contends that the onset of his sleep apnea symptoms occurred during service-namely, he experienced daytime sleepiness and was told by others that he had a significant snoring problem.  

A review of the Veteran's STRs shows no treatment for or diagnosis of sleep apnea.  These records show some complaints of shortness of breath, but no notations of excessive snoring or daytime sleepiness.  In September 1981, the Veteran complained of shortness of breath and chest pain.  He was diagnosed as having muscle strain of the left pectoralis minor.  In a March 1983 evaluation regarding weight, the Veteran denied any tiredness.  In an October 1997 report of medical history, the Veteran reported a history of shortness of breath, but denied any frequent trouble sleeping.  He provided a detailed description of all of his medical problems in service, but did not include any discussion of sleep apnea-like symptoms.  

In February 1998, the Veteran filed an application for service connection for various disabilities, but he did not include any claim for sleeping and/or breathing problems.  During a May 1998 VA examination, the Veteran described medical problems-including chest/breathing pain.  At that time, he did not describe any problems with sleeping, daytime sleepiness, or snoring.  

The Veteran was diagnosed as having sleep apnea in 2009 and uses a CPAP for treatment.  In conjunction with his treatment, he reported he was told that he stops breathing at night while he sleeps, but he did not report having ongoing breathing problems while sleeping or snoring since discharge from service.  

The Veteran's buddies submitted statements recalling that the Veteran has had an ongoing snoring problem since service.  One described that during a post-service hunting trip, he "observed [the Veteran] in restless sleep, heavy snoring, and waking abruptly in the night."  His daughter also provided a statement recalling the Veteran snoring and breathing difficulties while sleeping.  She did not indicate the timeframe in which she observed these behaviors.  

During his November 2013 hearing, the Veteran testified that he recalled his sleep apnea symptoms (difficulty sleeping) starting in 1985 when he was a drill sergeant.  

In December 2015, the Veteran was afforded a VA examination to determine the nature and etiology of his claimed sleep apnea.  The Veteran reported that during service he never knew he had a sleeping problem and spent many days where he was awake for over 20 hours.  He recalled that when he was a drill sergeant in 1985 he drank numerous pots of coffee while working 20 to 21 hours per day.  Following service, he reported that his son noticed times he had stopped breathing while sleeping sometime in 2000.  He later underwent a sleep study and was diagnosed as having sleep apnea.  He also had a history of prescription sleep medications prescribed when he was having family/marital problems.  

Following review of the claims file, and interview and examination of the Veteran, the examiner opined that the claimed sleep apnea was less likely than not related to his military service.  In reaching this conclusion, the examiner provided the following rationale:

On balance, the evidence does not support a conclusion that the Veteran had OSA on active duty.

      So far as lay evidence is concerned, there are basically two different stories.
      
One version, as told by the buddy statements and the Veteran's claim, is that his OSA started in service.
      
The other version, as indicated by the Veteran's statement today, is that his sleep problems on active duty were related to days of long, hard work and stress related to marital/family issues.  The sleep-related symptoms he reported today are not consistent with sleep apnea.

The evidence in the medical records (RMH) indicates that when he retired, he specifically indicated "no" in response to the question about frequent trouble sleeping.

Additionally, in 12/2009 when he was being evaluated for OSA, he indicated he was getting an evaluation as his symptoms were brought to his attention on a fairly recent hunting trip.  In this clinical setting he did not indicate that this was a problem pre-dating this trip.

On the whole, evidence gathered in the clinical setting for treatment is considered more probative than that gathered in the compensation setting.

Given that the Veteran denied sleeping problems at ETS, and gave no indication that his OSA was a problem prior to 2009 in the clinical treatment records, many years after ETS, and the above noted variation in the lay evidence, a medical nexus cannot be made at this time.

There is no clinical opinion to the contrary.  

Upon careful review of the evidence, the Board finds that service connection for sleep apnea is not warranted.  In other words, the preponderance of the evidence is against the Veteran's claim. 

There is no question that the Veteran has a current diagnosis of obstructive sleep apnea (diagnosed in 2009).  As such, the question that remains is whether the probative evidence of record shows that the Veteran's sleep apnea is related to an event, injury, or disease incurred during active duty.  The Board concludes it does not. 

First, the evidence does not show any treatment for sleep-related problems such as snoring or ceasing to breathe while sleeping during active duty.  

The Board finds the opinion expressed by the December 2015 VA examiner's report to be credible and highly probative.  The report was based on a careful review of the claims file, and interview and examination of the Veteran.  Further, a complete and through rationale is provided for the opinion.  As noted, the Veteran first sought post-service treatment for sleep complaints in 2009, which was nearly 11 years after discharge from service.  Additionally, the examiner indicated that there were no complaints of sleep problems in his retirement physical, nor did his reported reasons for difficulty sleeping (stress/psychological factors) during service represent the onset of sleep apnea.  The examiner further noted that review of treatment records did not show any problems related to the claimed sleep apnea prior to a fairly recent hunting trip when others noted his snoring and breathing problems while sleeping.  As such, he concluded that the Veteran's sleep apnea is less likely than not related to an event, injury, or disease while on active duty. 

This opinion is fully explained and consistent with the evidence of record.  The medical professional's opinion clearly contemplated both causation and consideration of the lay testimony. 

The Board has considered the Veteran's contentions, as well as the lay testimony provided by his service buddies and his relatives that he had sleeping problems (snoring and periods of paused breathing while sleeping) since service.  The Board, however, has "the authority to discount the weight and probity of evidence in the light of its own inherent characteristics and its relationship to other items of evidence."  Madden v. Brown, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  In this case, the "inherent characteristics" of the current statements made by the Veteran and the lay testimony of his relatives and service buddies as to a continuity of symptoms from service are mostly inconsistent with the objective medical record and the Veteran's own more contemporaneous statements.

Again, the December 2015 examiner essentially attributed the Veteran's in-service sleeping problems to his lack of rest, stress, psychological stressors, and being overworked during service.  

The Board also has considered the case of Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006), wherein the Court held that the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  This is not, however a case in which the record is merely silent regarding whether or not he experienced injury or complaints in service.  Rather, this is a case in which the record shows no sleep problems at discharge from active or for nearly 11 years following discharge from active duty, and no problems reported during VA treatment prior to 2009.  The Veteran had every opportunity to discuss these complaints to treating personnel from the time of discharge from service until his 2009 VA treatment for complaints of snoring and breathing problems while sleeping, but did not do so.  In his April 1998 initial claim for service connection, he did not request service connection benefits for any sleep problems, and did not do so until the instant claim received in February 2012.  Thus, there is affirmative evidence, rather than merely a lack of contemporaneous evidence.

Furthermore, the Board has considered the contentions made by the Veteran, his relatives, and his service buddies that his current sleep apnea had its onset during active duty.  In this regard, the Board acknowledges that the Veteran, his relatives, and his service buddies are competent to give evidence about what he experienced/they observed; for example, they are competent to report that the Veteran experienced difficulty sleeping and snoring during service.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  However, in most cases, lay persons are not competent to render an opinion as to the cause or etiology of any current disorder because they do not have the requisite medical knowledge or training.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997) (stating that competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence). 

In this instance, therefore, the Veteran, his relatives, and his fellow service members, as lay persons, have not been shown to be capable of making medical conclusions, especially as to complex medical diagnoses such as sleep apnea and its possible link to snoring or sleep difficulties in service.  As such, the Board ascribes far more weight to the conclusions of the medical professional who concluded that the Veteran's current sleep apnea is not related to active duty.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in footnote 4 that a veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).

In short, the most probative medical evidence specifically rules out a relationship between the Veteran's current sleep apnea and his active duty.  The Board places more weight on the opinion of the competent VA medical professional who provided the December 2015 opinion, based on review of the medical records, and interview and examination of the Veteran, than on the lay assertions made by the Veteran, his relatives, and his service buddies that his current sleep apnea is related to service.  As such, service connection is not warranted. 

In summary, the preponderance of the evidence shows that the Veteran's sleep apnea was not caused or aggravated by his active military service.  As such, the Board finds that the benefit of the doubt doctrine is not for application, and that the claim must be denied.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed Cir. 2001).


ORDER

Service connection for sleep apnea is denied.  


REMAND

The Board finds that additional development is necessary regarding his service connection claim for an acquired psychiatric disorder.  

In June 2015, the Veteran was afforded a VA psychiatric examination, during which the examiner opined that the Veteran's symptoms did not rise to the level of a psychiatric diagnosis.  Since that time, the Veteran was seen at the VAMC and diagnosed as having major depressive disorder (October 2015).  The treating professionals told the Veteran that pain and difficulties coping with psychosocial stressors may be contributing to his mood.  Noted were his complaints of significant foot and back pain, and that his low mood began following his knee surgery the year prior.  

The Board finds that in light of this newly received information showing a current diagnosis and the possibility of it being secondary to a service-connected disability, the claim must be remanded for supplemental opinions.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should obtain supplemental opinions from an appropriate VA examiner regarding the nature and etiology of the Veteran's claimed acquired psychiatric disorder.  The electronic claims file should be provided to the appropriate examiner for review, and the examiner should note that it has been reviewed. 

It is left to the examiner's discretion whether to reexamine the Veteran. 

After reviewing the file, the examiner should render an opinion as to whether it is at least as likely as not that (i.e., a probability of 50 percent or greater) the Veteran has an acquired psychiatric disorder (present at any time during the appeal period) that has been caused or aggravated by his military service, OR caused or aggravated (chronically worsened) by a service-connected disability (including his disorders of the feet, shoulder, knees, or spine).  If the examiner finds that an acquired psychiatric disorder was aggravated by a service-connected disability, the examiner must attempt to establish a baseline level of severity of the psychiatric disorder prior to aggravation by the service-connected disability.

The examiner should provide a complete rationale for any opinions provided. 

2.  After completion of the above, the AOJ should review the expanded record and determine if the appeal can be granted.  If the claim remains denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case.  After an opportunity to respond, the case should be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


